    Case 4:19-cv-00179-ALM-KPJ Document 12 Filed 06/06/19 Page 1 of 1 PageID #: 158



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


     JANE ROE,                               §
                                             §
            Plaintiff,                       §
                                             §
     v.                                      §                       Case No. 4:19-cv-00179-ALM-KPJ
                                             §                       *SEALED*
     LEIGHTON PAIGE PATTERSON, in his        §
     Individual capacity, and SOUTHWESTERN   §
     BAPTIST THEOLOGICAL SEMINARY,           §
                                             §
            Defendants.                      §
                                        ORDER

             Plaintiff Jane Roe (“Plaintiff”) filed an Amended Motion to Proceed Under a Pseudonym

     (the “Amended Motion”) (Dkt. 9). Plaintiff’s Amended Motion differed materially from her

     original Motion for Leave to Proceed Under a Pseudonym, to Seal Original Complaint, and

     Protective Order (the “Original Motion”) (Dkt. 2) in that Plaintiff no longer sought leave to seal

     the complaint or sought a protective order. Compare Dkts. 2, 9. On June 3, 2019, the Court entered

     an Order granting the Amended Motion. See Dkt. 11.

             IT IS HEREBY ORDERED that the Clerk of Court shall unseal the record and
.    proceeding in this matter and, absent motion of a party, all future filings shall be filed without seal.

             IT IS FURTHER ORDERED that the Clerk of Court shall seal the following docket

     entries: 1, 2, 10.

             IT IS SO ORDERED.

             SIGNED this 6th day of June, 2019.

                          .


                                                     ____________________________________
                                                     KIMBERLY C. PRIEST JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE
